            Case 2:19-cv-01922-RAJ-BAT Document 17 Filed 09/09/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ULYSSES PERSILVER,

 9                              Plaintiff,                 CASE NO. 2:19-cv-01922-RAJ

10           v.                                            ORDER REGARDING STATUS OF
                                                           COUNSEL
11   MERCHANTS CREDIT CORPORATION,

12                              Defendant.

13          The Attorney Admissions Clerk has received notice that Jason L. Woehler, attorney for
14   Defendant Merchants Credit Corporation (“MCC”), has resigned from the practice of law.
15   Accordingly, Mr. Woehler is ORDERED, pursuant to LCR 83.2(4), to certify to the Court that
16   he has advised MCC that it is required to obtain a replacement attorney admitted to practice
17   before this Court and shall further advise when the replacement attorney is expected to file a
18   notice of appearance on MCC’s behalf.
19          DATED this 9th day of September, 2020.
20

21                                                        A
                                                          BRIAN A. TSUCHIDA
22                                                        Chief United States Magistrate Judge

23



     ORDER REGARDING STATUS OF
     COUNSEL - 1
